     Case 1:21-cv-00525-NONE-SKO Document 2 Filed 03/31/21 Page 1 of 1


 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                 EASTERN DISTRICT OF CALIFORNIA

 7
      JEANLOUISE HALLAL and BRENT ALAN                   Case No. 1:21-cv-00525-NONE-SKO
 8    BRIGNER,
                                                         ORDER DIRECTING PLAINTIFFS TO
 9                        Plaintiffs,                    PAY THE $402 FILING FEE OR EACH
                                                         SUBMIT A COMPLETED APPLICATION
10             v.                                        TO PROCEED IN FORMA PAUPERIS
                                                         WITHIN 30 DAYS OF SERVICE OF THIS
11    EABAL QTIK, et. al,                                ORDER
12                   Defendants.
      _____________________________________/
13

14

15            Plaintiffs JeanLouise Hallal and Brent Alan Brigner (“Plaintiffs”) are proceeding pro se in
16   this action. Plaintiffs have neither paid the $402 filing fee, nor submitted applications to proceed
17   in forma pauperis pursuant to Title 28 of the United States Code section 1915.
18            Accordingly, IT IS HEREBY ORDERED that:
19            Within thirty (30) days of the date of service of this order, each plaintiff shall submit
20   the attached application to proceed in forma pauperis, completed in its entirety and signed, or, in
21   the alternative, they shall pay the $402 filing fee for this action. No requests for extension will be
22   granted without a showing of good cause. Failure to comply with this order will result in a
23   recommendation that this action be dismissed.
24
     IT IS SO ORDERED.
25

26   Dated:     March 30, 2021                                    /s/   Sheila K. Oberto              .
27                                                      UNITED STATES MAGISTRATE JUDGE

28
